Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claim(s) 1-9 drawn to a signal measurement method, comprising: receiving resource configuration information, wherein the resource configuration information comprises configuration information of a first reference signal set, the first reference signal set comprises M reference signals, N reference signals in the M reference signals are reference reference signals, M is an integer greater than 1, and N is an integer greater than or equal to 1; receiving the M reference signals; determining N first paths corresponding to the N reference reference signals, and determining M*N received powers of the M reference signals on the N first paths; and reporting a measurement result, wherein the measurement result comprises K*N received powers in the M*N received powers, and K≤M.

Group II, claim(s) 10-18 drawn to a signal measurement method, comprising: sending resource configuration information, wherein the resource configuration information comprises configuration information of a first reference signal set, the first reference signal set comprises M reference signals, N reference signals in the M reference signals are reference reference signals, M is an integer greater than 1, and N is an integer greater than or equal to 1; receiving a measurement result, wherein the measurement result comprises K*N received powers in M*N received powers of the M reference signals on N first paths, the N first paths correspond to the N reference reference signals, and K≤M; and determining a downlink angle of departure (DAOD) based on the measurement result.

Group III, claim(s) 19-20 drawn to a signal measurement method, comprising: sending configuration information of a first reference signal set, wherein the first reference signal set comprises M reference signals, N reference signals in the M reference signals are reference reference signals, M is an integer greater than 1, and N is an integer greater than or equal to 1; and sending the M reference signals.

Inventions Groups I-III are directed to different structure with different specific embodiment.  They have a materially different design as shown in the claims and figures (1-5) and require a different search strategies.  Therefore, it is a burden if restriction were not required.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to two different distinct embodiments and structure for different functions and purpose that can have a materially different design and function as shown.  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and therefore it is a serious search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631